                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MICKEY MASON,

                          Plaintiff,

 v.                                              Case No. 19-cv-1019-NJR

 JUSTIN SNELL, et al.,

                          Defendants.


                          MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on Defendant Cannon’s motion for leave to file

answer instanter and vacate clerk’s default (Doc. 45). On December 3, 2019, waivers of

service were issued on Plaintiff’s Complaint (Doc. 11). Defendant Cannon returned her

waiver on December 4, 2019, and her answer was due on February 3, 2020 (Doc. 13). She

failed to file an Answer. Accordingly, the Court directed that default be entered against

Cannon on February 7, 2020, and Plaintiff was directed to file a motion for default

judgment within 21 days (Docs. 33 and 34). On February 26, 2020, Cannon filed the

pending motion to vacate the default.

       Pursuant to Federal Rule of Civil Procedure 55(c), “[t]he court may set aside an

entry of default for good cause.” “In order to vacate an entry of default the moving party

must show: (1) good cause for default, (2) quick action to correct it, and (3) [a] meritorious

defense to plaintiff’s complaint.” Pretzel & Stouffer v. Imperial Adjusters, Inc., 28 F.3d 42, 45

(7th Cir. 1994); Cracco v. Vitran Express, Inc., 559 F.3d 625, 630-31 (7th Cir. 2009). The

standard for setting aside an entry of default is the same as that for setting aside a default

                                         Page 1 of 2
judgment, but is applied more liberally. Cracco, 559 F.3d at 631.

         Cannon has met the standard for vacating the entry of default. Specifically,

Cannon has shown good cause because she returned her waiver to the prison with the

impression that the waiver would be forwarded to Wexford Health Sources, Inc. and

counsel assigned to her. Her waiver was not submitted to Wexford. Cannon was also not

informed of the default against her because the Order sent from the Court was returned

as non-deliverable. As soon as Wexford learned of the default from the Illinois Attorney

General’s office, counsel was retained for her, and the pending motion to vacate was

submitted. She also has a meritorious defense and seeks to file an Answer instanter.

         Given that defaults are disfavored and the standard for vacating an entry of

default is liberally applied, the Court finds that Defendant Cannon has met the

requirements of Rule 55(c) and GRANTS the motion to vacate (Doc. 45). The Court

likewise GRANTS her request to file an Answer instanter; her Answer is deemed timely

filed.

         IT IS SO ORDERED.

         DATED: February 27, 2020


                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                       Page 2 of 2
